IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT

VAMSIDHAR VURIMINDI,          : No. 130 EM 2014
                              :
             Petitioner       :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Respondent       :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.